—In an action for a judgment declaring Resolution No. R-95-119 of the Board of Trustees of the Incorporated Village of Mineóla to be illegal and void and to enjoin the defendants from hiring a Village Administrator, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Mc-Cabe, J.), dated April 2, 1996, which denied his motion for an order enjoining the defendants from hiring a Village Administrator, granted the defendants’ cross motion to dismiss the complaint, and declared the resolution to be valid and legal.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly concluded that the resolution adopted by the Board of Trustees of the Incorporated Village of Mineóla (hereinafter the Board) creating the position of Village Administrator, a position with specifically enumerated responsibilities subject to the control and direction of the Mayor and the Board, was authorized by Village Law § 4-412 (1). O’Brien, J. P., Altman, Friedmann and Krausman, JJ., concur.